Gulotta, J. (concurring in the result only).
Although I agree that the order appealed from should be modified and that the amount awarded to the defendant wife to retain an expert to evaluate the economic incidents of the instant marriage should be increased from $500 to the $750 requested by her, I do so on a different basis than some of my colleagues.
In my view, an educational or professional degree is not “marital property” within the meaning and intent of the Equitable Distribution Law, and may not therefore be assigned a per se “dollars and cents” value akin to that possessed by a piece of furniture or a share of stock (see *106Lesman v Lesman, 88 AD2d 153, 155). The value, if any, of such a degree is solely attributable to the use which may be made of it in terms of the increased earnings potential of the benefited spouse, and, pursuant to statute, the contributions of the other spouse to this increased earning capacity are required to be considered when equitably dividing the marital property and determining an appropriate award of maintenance (see Domestic Relations Law, § 236, part B, subd 5, par d, cl [6]; subd 6, par a, cl [8]).
Accordingly, while I quite agree that the defendant wife is entitled to retain an expert to evaluate all of the financial aspects of the instant marriage, including, inter alia, an expert evaluation of the increased earnings potential represented by her husband’s Master’s degree in business administration, and that the results of such an evaluation are necessary and relevant to a proper resolution of the economic issues involved in the dissolution of this marriage (see Domestic Relations Law, § 236, part B, subd 5, par d, cl [6]; subd 6, par a, cl [8]), I cannot subscribe to the view that the degree itself may be regarded as “marital property” subject to equitable distribution (see Lesman v Lesman, supra).